DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 9 February 2022 have been fully considered and are not persuasive. 
In response to Applicant’s argument that Bergman fails to teach a data communication application capable of operating on a handheld device, it is noted that the present specification does not define the term ‘handheld device’ or provide any examples, and only discloses a handheld device as usable to enter the second monitored property. The present specification further equates the claimed handheld device to a keyboard or mouse, as disclosed on page 18, lines 28-32. Therefore, any portion of a computer at a nurse’s station that can be lifted by hand is considered to fulfill the broad claim limitation of “handheld device” as viewed in light of the specification.
In response to Applicant’s argument that the data disclosed by Bergman is not a second monitored property, it is noted that Bergman discloses in paragraph [0077] monitored properties such as fluid and food intake. These are disclosed in the present specification on page 18, lines 30-31, as being second monitored properties. Therefore, Bergman discloses the input of a second monitored property as commensurate with the scope of the claim in light of the specification.
In response to Applicant’s argument that Bergman does not disclose wherein areas of attachment between the reusable sensor and the disposable article have a spacing of less than 20 mm, it is noted that while Bergman does not explicitly disclose the spacing between the senor and the article in the areas of attachment, Bergman shows in figure 5B that the sensor is intended to be in close, direct contact with the article. Therefore, it would have been obvious to one of ordinary skill in the art to modify the sensor of Ales so that the areas of attachment between the reusable sensor and the disposable article have a spacing of less than 20 mm.
 In response to Applicant’s argument that Bergman fails to disclose the sensor having a water-tight casing configured to withstand temperatures of greater than about 185° F, it is noted that Peres (2006/0058745) is now relied upon to teach this feature.
In response to Applicant’s argument that Bergman fails to disclose a removal shear force from about 10-70 N and a removal pull force from about 25-500 N, it is noted that these limitations would have been obvious modification of Bergman, as described in the rejection of claim 20 below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergman et al. (2007/0270774) in view of Long et al. (2009/0062756).
With respect to claim 1, Bergman discloses a sensor system comprising a reusable sensor having a power source, as disclosed in paragraph [0093], the reusable sensor configured to attach to an exterior of an “off the shelf” diaper (i.e. a disposable absorbent article that does not incorporate a sensor as manufactured), as disclosed in paragraph [0095]. A handheld device (i.e. nurse phone) is capable of operating a data communication application, as disclosed in paragraph [0079]. The sensor sends a signal upon detection of a first monitored property comprising urine and/or feces present within the absorbent article, as disclosed in paragraph [0057], resulting in a signal sent to the handheld device, as disclosed in paragraph [0079]. The data communication application is capable of receiving a second monitored property that is different from the first through data entry by a caregiver on the handheld device (i.e. user interface), as disclosed in paragraph [0077]. 
Bergman discloses all aspects of the claimed invention with the exception of a rechargeable power source, instructions on how and where to attach the sensor, a wireless signal, a visual and/or auditory signal, a graspable area around the sensor being less than 10 mm, and areas of attachment between the sensor and the article having a spacing of less than 20 mm. 
With respect to a rechargeable power source, Bergman discloses the sensor comprises a power source, a battery, as described in paragraph [0093], but does not disclose that the battery is rechargeable. Bergman discloses in paragraph [0090] that the sensor is reusable and may be disconnected from a soiled article and put on a new garment. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Bergman rechargeable to achieve the predictable result of a sensor having a power source that can be recharged to extend its battery life so that the sensor can be reused on a new garment.
With respect to instructions on how and where to attach the sensor, it is noted that printed matter such as instructions do not provide a new or nonobvious functional relationship with the substrate on which they are printed, and do not patentably distinguish the claimed invention over the prior art.
With respect to a wireless signal, Bergman discloses in paragraph [0079], that the sensor sends alerts to handheld devices such as pagers or phones carried by caregivers, but does not explicitly disclose sending a wireless signal. It would have been obvious to one of ordinary skill in the art at the time of invention for the sensor of Bergman to send a wireless signal to achieve the predictable result of obviating the need for a wired connection between the sensor and the caregiver’s handheld device, so that the caregiver may receive the signal even when they are in a different room than the patient.
With respect to a graspable area around the sensor being less than 10 mm, Bergman discloses in paragraph [0092] the desire to prevent a wearer from unintentionally grasping and pulling the sensor. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make a graspable area around the sensor of Bergman less than 10 mm to achieve the predictable result of preventing a wearer from unintentionally grasping the sensor.
With respect to areas of attachment between the sensor and article, Bergman shows in figure 5B that the sensor is directly attached to the outer surface of the article. It would have been obvious to one of ordinary skill in the art at the time of invention to make the area of attachment between the sensor and the article of Bergman with a spacing of less than 20 mm to achieve the predictable result of a sensor that is in direct contact with the article to optimize the connection between the electrodes of the sensor and conductive substances in the article.
With respect to a visual or auditory signal, Bergman discloses the sensor results in a signal to a caregiver but does not explicitly disclose the signal is visual or auditory. Long discloses a sensor system comprising a reusable sensor for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor sending an alarm in the form of a visual or auditory signal, as disclosed in paragraph [0005]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the signal of Bergman visual or auditory, as taught by Long, to achieve the predictable result of a signal that is easily gets the attention of the caregiver to alert them to a patient’s needs.
With respect to claims 2-4, Bergman discloses in paragraph [0077] the second monitored property comprises intake of a liquid (i.e. fluid), a solid (i.e. food), and a drug (i.e. medication). 
With respect to claims 5-7, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a length of greater than 3.0 inches and a width of greater than 1.5 inches. Long discloses a sensor having a length Y and a width X, as shown in figure 6, and discloses in paragraphs [0069] and [0070] that the length Y and width X are preferably 80 mm (about 3.15 inches) in order to make the sensor more comfortable and to satisfy the Child Safety Protection Act. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with a length and a width of about 3.15 inches, as taught by Long, to achieve a more comfortable sensor that satisfies the Child Safety Protection Act.
With respect to claim 8, Bergman discloses in paragraph [0096] the sensor comprises a capacitive sensor.
With respect to claim 9, the sensor of Bergman comprises a first sensing area and a second sensing area longitudinally and laterally outboard from the first for sensing two different portions of the absorbent article, as shown in figure 9.
With respect to claim 10, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a mechanical fastener comprising hooks for attaching to the exterior surface of the article. Bergman discloses a sensor that is attached to the exterior surface of an article or garment, but remains silent as to the method of attachment. Long teaches using mechanical hook fasteners to attach the sensor to the exterior of an absorbent article, as disclosed in paragraph [0068]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with mechanical hook fasteners, as taught by Long, to achieve the predictable result of a sensor that can easily be attached, removed, and reattached to the exterior surface of an absorbent article so the sensor can be reused.
With respect to claim 11, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a curved or angled part. Long discloses a sensor having a curved or angled part, as shown in figure 10, to reduce the pressure exerted against the wearer by the sensor, as disclosed in paragraph [0090]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with an angled or curved part, as taught by Long, to relieve pressure exerted against the wearer by the sensor to achieve a more comfortable sensor.
With respect to claim 12, the sensor of Bergman is configured for assessing a sensor area having a shape that is substantially elongated, as shown in figure 10.
With respect to claim 20, Bergman discloses a sensor system comprising a reusable sensor having a power source, as disclosed in paragraph [0093], the reusable sensor configured to attach to an exterior of an “off the shelf” diaper (i.e. a disposable absorbent article that does not incorporate a sensor as manufactured), as disclosed in paragraph [0095]. A handheld device (i.e. nurse phone) is capable of operating a data communication application, as disclosed in paragraph [0079]. The sensor sends a signal upon detection of a first monitored property comprising urine and/or feces present within the absorbent article, as disclosed in paragraph [0057], resulting in a signal sent to the handheld device, as disclosed in paragraph [0079]. The data communication application is capable of receiving multiple different monitored properties that are different from the first through data entry by a caregiver on the handheld device (i.e. user interface), as disclosed in paragraph [0077]. A cause and effect relationship is created from the second monitored property (i.e. a continence care plan is created and implemented), as shown in figure 3.
Bergman discloses all aspects of the claimed invention with the exception of a rechargeable power source, instructions on how and where to attach the sensor, a wireless signal, a visual and/or auditory signal, a removal shear force of about 10N to about 70 N, and a removal pull force of about 25 N to about 500 N.
With respect to a rechargeable power source, Bergman discloses the sensor comprises a power source, a battery, as described in paragraph [0093], but does not disclose that the battery is rechargeable. Bergman discloses in paragraph [0090] that the sensor is reusable and may be disconnected from a soiled article and put on a new garment. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Bergman rechargeable to achieve the predictable result of a sensor having a power source that can be recharged to extend its battery life so that the sensor can be reused on a new garment.
With respect to instructions on how and where to attach the sensor, it is noted that printed matter such as instructions do not provide a new or nonobvious functional relationship with the substrate on which they are printed, and do not patentably distinguish the claimed invention over the prior art.
With respect to a wireless signal, Bergman discloses in paragraph [0079], that the sensor sends alerts to handheld devices such as pagers or phones carried by caregivers, but does not explicitly disclose sending a wireless signal. It would have been obvious to one of ordinary skill in the art at the time of invention for the sensor of Bergman to send a wireless signal to achieve the predictable result of obviating the need for a wired connection between the sensor and the caregiver’s handheld device, so that the caregiver may receive the signal even when they are in a different room than the patient.
With respect to a visual or auditory signal, Bergman discloses the sensor results in a signal to a caregiver but does not explicitly disclose the signal is visual or auditory. Long discloses a sensor system comprising a reusable sensor for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor sending an alarm in the form of a visual or auditory signal, as disclosed in paragraph [0005]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the signal of Bergman visual or auditory, as taught by Long, to achieve the predictable result of a signal that is easily gets the attention of the caregiver to alert them to a patient’s needs.
Bergman discloses a sensor that is removably attached to the garment-facing layer of the article by hook material, as disclosed in paragraph [0092], but remains silent as to the force required to remove the sensor from the article. Ales discloses the general conditions of the claims, i.e. hook material that is capable of allowing the removal the sensor from the article. The shear force is considered to be a result-effective variable because it affects the strength of the bond between the sensor and the article. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with a removal shear force from about 10 N to about 70 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Bergman with a sufficient shear force to remain attached to the article during use, while allowing the sensor to be easily removed without tearing the article.
Bergman discloses a sensor that is removably attached to the garment-facing layer of the article by hook material, as disclosed in paragraph [0092], but remains silent as to the force required to remove the sensor from the article. Bergman discloses the general conditions of the claims, i.e. hook material that is capable of allowing the removal the sensor from the article. The pull force is considered to be a result-effective variable because it affects the strength of the bond between the sensor and the article. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with a removal pull force from about 25 N to about 500 N, since where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill. Additionally, it would have been obvious to achieve the predictable result of providing the sensor of Bergman with a sufficient shear force to remain attached to the article during use, while allowing the sensor to be easily removed without tearing the article.

Claims 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergman et al. (2007/0270774) in view of Long et al. (2009/0062756) and Pires (2006/0058745).
With respect to claim 13, Bergman discloses a sensor system comprising a reusable sensor having a power source, as disclosed in paragraph [0093], the reusable sensor configured to attach to an exterior of an “off the shelf” diaper (i.e. a disposable absorbent article that does not incorporate a sensor as manufactured), as disclosed in paragraph [0095]. A handheld device (i.e. nurse phone) is capable of operating a data communication application, as disclosed in paragraph [0079]. The sensor sends a signal upon detection of a first monitored property comprising urine and/or feces present within the absorbent article, as disclosed in paragraph [0057], resulting in a signal sent to the handheld device, as disclosed in paragraph [0079]. The data communication application is capable of receiving multiple different monitored properties that are different from the first through data entry by a caregiver on the handheld device (i.e. user interface), as disclosed in paragraph [0077]. Relationships or patterns are monitorable by the caregiver based on comparisons among the monitored properties, as shown in figure 3.
Bergman discloses all aspects of the claimed invention with the exception of a rechargeable power source, instructions on how and where to attach the sensor, a wireless signal, a visual and/or auditory signal, and a water-tight casing configured to withstand temperatures of greater than about 185°F.
With respect to a rechargeable power source, Bergman discloses the sensor comprises a power source, a battery, as described in paragraph [0093], but does not disclose that the battery is rechargeable. Bergman discloses in paragraph [0090] that the sensor is reusable and may be disconnected from a soiled article and put on a new garment. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Bergman rechargeable to achieve the predictable result of a sensor having a power source that can be recharged to extend its battery life so that the sensor can be reused on a new garment.
With respect to instructions on how and where to attach the sensor, it is noted that printed matter such as instructions do not provide a new or nonobvious functional relationship with the substrate on which they are printed, and do not patentably distinguish the claimed invention over the prior art.
With respect to a wireless signal, Bergman discloses in paragraph [0079], that the sensor sends alerts to handheld devices such as pagers or phones carried by caregivers, but does not explicitly disclose sending a wireless signal. It would have been obvious to one of ordinary skill in the art at the time of invention for the sensor of Bergman to send a wireless signal to achieve the predictable result of obviating the need for a wired connection between the sensor and the caregiver’s handheld device, so that the caregiver may receive the signal even when they are in a different room than the patient.
With respect to a visual or auditory signal, Bergman discloses the sensor results in a signal to a caregiver but does not explicitly disclose the signal is visual or auditory. Long discloses a sensor system comprising a reusable sensor for attachment to an absorbent article, as shown in figure 5. Long teaches the sensor sending an alarm in the form of a visual or auditory signal, as disclosed in paragraph [0005]. It would have been obvious to one of ordinary skill in the art at the time of invention to make the signal of Bergman visual or auditory, as taught by Long, to achieve the predictable result of a signal that is easily gets the attention of the caregiver to alert them to a patient’s needs.
With respect to a water-tight casing configured to withstand temperatures of greater than about 185°F, Bergman discloses in paragraph [0090] that the sensor is reusable and intended to be washable. Pires discloses a system comprising an absorbent article and a sensor, as shown in figure 3, wherein the sensor comprises a casing 6 for temporary attachment to the article. The casing comprises a waterproof material such as vinyl, as disclosed in paragraph [0081], to prevent the casing from harboring dirt or germs. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor casing of Bergman out of a waterproof vinyl material, as taught by Pires, so that the casing will not harbor dirt or germs, and to achieve the predictable result of preventing moisture from entering the casing and destroying the electronics therein. It is noted that vinyl has a melting point of 212° F or higher, and therefore the Examiner takes official notice that the casing of Ales, as modified by Pires to comprise a vinyl material, is inherently capable of withstanding temperatures of greater than about 185° F.
With respect to claim 14, the patterns comprise a prediction of an incontinent event (i.e. a wetness event … is due to occur), as disclosed by Bergman in paragraph [0079].
With respect to claim 15, Bergman discloses in paragraph [0077] the additional monitored properties comprise intake of a liquid (i.e. fluid) or a solid (i.e. food).
With respect to claim 17, the sensor of Bergman comprises a first sensing area and a second sensing area longitudinally and laterally outboard from the first for sensing two different portions of the absorbent article, as shown in figure 9.
With respect to claim 18, modified Bergman discloses all aspects of the claimed invention with the exception of the sensor comprising a curved or angled part. Long discloses a sensor having a curved or angled part, as shown in figure 10, to reduce the pressure exerted against the wearer by the sensor, as disclosed in paragraph [0090]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the sensor of Bergman with an angled or curved part, as taught by Long, to relieve pressure exerted against the wearer by the sensor to achieve a more comfortable sensor.
With respect to claim 19, the sensor of Bergman is configured for assessing a sensor area having a shape that is substantially elongated, as shown in figure 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781